UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 20, 2012 E-WASTE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 333-165863 26-4018362 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 101 First Street #493, Los Altos, CA 94022 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:650-283-2907 ­­­­­ (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 20, 2012, Mr. Paul Haft joined E-Waste Systems, Inc.’s (“EWSI” or “the Company”) executive team as Vice President of Operations and Chief Operating Officer of its E-Waste Systems Ohio (“EWSO”) subsidiary. Mr. Haft has had no prior relationship with the Company and was not a party to any transaction with the Company prior to his appointment. Paul Haft.Beginning in 2003 through 2008, Mr. Haft was a full time employee of TechnoPlas, Inc. in Columbus, Ohio.He was responsible for operations and business development for both TechnoPlas and co-created its subsidiary company, Tecnologías de Plástico S.A de C.V.In the spring of 2009 Mr. Haft operated as a consultant both to Tecnologías de Plástico and to Ohio E-Waste.Ohio E-Waste invested in Tecnologías in 2010 as a joint venture.Mr. Haft was hired full time to set-up operations in both Columbus, Ohio, for Ohio E-Waste, and establish the newly formed joint venture, Tex-Mex
